Citation Nr: 1625628	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-23 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for human immunodeficiency virus (HIV).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to January 1994, with subsequent National Guard service.  The matters of service connection for a low back disability and HIV are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO).  Thereafter, jurisdiction of the Veteran's case was transferred to the Muskogee, Oklahoma RO.  The matter of entitlement to a TDIU rating is before the Board on appeal from a December 2012 rating decision by the Muskogee RO.  In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of service connection for HIV and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at the May 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking service connection for a low back disability; there is no question of fact or law remaining for the Board to consider in this matter.





CONCLUSION OF LAW

Regarding the claim of service connection for a low back disability, the criteria for withdrawal of an appeal have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Veteran is withdrawing the claim of service connection for a low back disability and the Board is remanding the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. §§ 20.202, 20.204.  A withdrawal of an appeal must be in writing or on the record at a hearing before the Board, and is effective when received.  38 C.F.R. §§ 20.202, 20.204

On the record at the May 2016 hearing, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a low back disability.  Therefore, there is no allegation of error of fact or law remaining for appellate consideration in this matter, the Board does not have jurisdiction to further consider an appeal in the matter, and the appeal must be dismissed.

ORDER

The appeal seeking service connection for a low back disability is dismissed.


REMAND

The Veteran has not been afforded a VA examination in conjunction with his claim of service connection for HIV.  A review of the record found that HIV was diagnosed in January 1995, but was not noted in service.  A May 2016 opinion by Dr. M-F indicates that, given the proximity of the initial diagnosis of HIV to the Veteran's separation from active duty in January 1994, the incubation period for HIV, and that the Veteran was not tested at separation, his HIV was likely originally contracted in service.  However, the Veteran's December 1993 service separation examination report clearly notes that he was HIV-negative, and a detailed laboratory testing report notes he was "non-reactive" on HIV testing.  Thus, the May 2016 opinion is based in part on an inaccurate factual premise, and is inadequate.  Nonetheless, the remainder of the rationale for the opinion (that the incubation period for HIV places infection in service) provides partial support for the Veteran's claim.  Under these circumstances, a supplemental medical opinion that addresses the medical questions remaining is needed.

At the May 2016 hearing, the Veteran testified that pertinent evidence, including records associated with his award of Social Security Administration (SSA) disability benefits, medical opinions (regarding employability) by his VA psychiatrist Dr. H, and VA vocational rehabilitation records, was outstanding.  A review of the record found that SSA records associated with an award of benefits (effective April 2013) and VA records with supporting opinions from Dr. H are associated with the record; however, the Veteran's VA vocational rehabilitation file is not.  Furthermore, the Veteran apparently receives ongoing VA treatment for his service-connected disabilities; however, aside from a single February 2016 record he submitted, the most recent records of his VA treatment in the record are dated in September 2014.  Thus, nearly two years of VA treatment records are outstanding.  As such records are likely to contain information bearing on the impact of the service-connected disabilities on employability, and are constructively of record, they must be secured.  

The matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for HIV being remanded, and consideration of that matter must be deferred.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated (i.e., those not already in the record) records of VA evaluations or treatment the Veteran has received for HIV and his service connected disabilities to include all such records dated since September 2014.

2. The AOJ should also secure for association with the record the Veteran's VA vocational rehabilitation file.  If it is unavailable, the reason for its unavailability must be noted for the record.

3. Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an infectious diseases physician for review and an advisory medical opinion regarding the likely etiology of his HIV.  Based on a review of the record (to include this remand) the consulting physician examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's HIV was contracted in service.    

The opinion should include rationale (with citation to factual data/medical literature, as deemed appropriate) for all conclusions.  The rationale should specifically address the length of the interval between the Veteran's service and his initial document diagnosis of positive HIV and the incubation period for HIV. 

4. The AOJ should then review the record and readjudicate the claims, including entitlement to a TDIU rating (following any further development suggested by the development ordered above).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


